

115 HR 5899 IH: School-Based Health Centers Reauthorization Act of 2018
U.S. House of Representatives
2018-05-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5899IN THE HOUSE OF REPRESENTATIVESMay 21, 2018Mr. Faso (for himself, Mr. Upton, Mr. Sarbanes, and Mr. Tonko) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend the Public Health Service Act to reauthorize school-based health centers, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the School-Based Health Centers Reauthorization Act of 2018. 2.Reauthorization of school-based health centersSection 399Z–1(l) of the Public Health Service Act (42 U.S.C. 280h–5(l)) is amended by striking 2010 through 2014 and inserting 2018 through 2023.
		